Detailed Action
Claim Objections
Claims 16-20 are objected to because of the following informality:  The claims are not presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset and microfilming processes and electronic capture by use of digital imaging and optical character recognition.  See 37 C.F.R. 1.52(a)(1)(v).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See MPEP § 2111.01.  Examiner recommends that the recited “storage medium” be preceded by the word “non-transitory.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—



Claims 1-3, 7-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crazy Freekick (as evidenced by “Football game”, at YouTube.com) (“CF”)
Regarding claim 1, CF discloses an in-game display control method applied to a mobile terminal having at least one processor for executing a software application and a touch screen which is rendered with a graphical user interface (p. 1), a game scene of a game comprising a first virtual character and a scene display area (p. 1), the scene display area being at least part of the game scene (p. 1), contents rendered on the graphical user interface comprising the scene display area (p. 1), the method comprising configuring a first touch area (p. 1) and a second touch area (p. 2) on the graphical user interface, in response to a first touch operation acting on the first touch area, controlling a movement of the first virtual character in the game scene according to the first touch operation (p. 3), updating the scene display area in the game scene according to a position of the first virtual character in the game scene (p. 3), and in response to a preset skill release operation acting on the second touch area (p. 4), updating the scene display area in the game scene at least according to a skill release direction corresponding to the preset skill release operation (p. 5).   
Regarding claim 2, CF discloses wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises determining an update direction of the scene display area in the game scene according to the skill release direction corresponding to the preset skill release operation, and updating the scene display area in the game scene along the update direction (pp. 3-4).   
Regarding claim 3, CF discloses wherein a virtual camera corresponding to the first virtual character is configured in the game scene, and the scene display area in the game scene is an area shot by the virtual camera (p. 1).   

Regarding claim 8, CF discloses when the skill release operation ends, controlling the scene display area to restore to a state before performing the preset skill release operation (p. 6).   
Regarding claim 9, CF discloses wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises determining the skill release direction according to an operation direction of the preset skill release operation, and updating the scene display area in the game scene according to the skill release direction (pp. 3-4).   
Regarding claim 10, CF discloses wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises: determining a skill release position according to an operation track of the preset skill release operation, determining the skill release direction according to the skill release position and the position of the first virtual character, and updating the scene display area in the game scene according to the skill release direction (pp. 3-4).   
Regarding claim 11, CF discloses wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises: acquiring a position of a second virtual character in a preset range of the first virtual range, determining the skill release direction according to the preset skill release operation (pp. 1-2), the position of the first virtual character and the position of the second virtual character (p. 3), and updating the scene display area in the game scene according to the skill release direction (p. 7: kick blocked by virtual goalkeeper).   
supra.
Regarding claim 16, CF discloses wherein the first touch area is a direction control located on a lower left area of the graphical user interface and the second touch area is a skill control located on a lower right area of the graphical user interface (pp. 1-4: kicking taps may be performed anywhere on the display, including the lower left and right areas).
Regarding claim 19, CF discloses wherein the scene display area in the game scene is updated by determining an update position or a shifting distance at any position between the skill release position and the position of the first virtual character (pp. 3-5).
Regarding claim 20, CF discloses wherein the scene display area in the game scene is updated by determining an update position or a shifting distance at any position in an area between the current location of the first virtual character and the current location of the second virtual character (pp. 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CF in view of Gyro Archer (as evidenced by “Gyro Archer – Mobile Game”, at YouTube.com) (“GA”)
Regarding claim 4, GA suggests—where CF does not disclose—wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises determining an adjustment 
Regarding claim 6, GA suggests—where CF does not disclose—determining an adjustment direction of the virtual camera according to the release direction, determining an adjustment position of the virtual camera according to the at least one skill attribute, controlling the movement of the virtual camera according to the adjustment direction and the adjustment position, and updating the scene display area in the game scene according to the movement of the virtual camera (pp. 6-7).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of CF and GA in order to make the game more interesting by allowing closer inspection of the target area.    
Regarding claim 17, GA suggests—where CF does not disclose—wherein according to the adjustment direction, the virtual camera is controlled to move along the skill release direction from a current location of the first virtual character (pp. 6-7).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of CF and GA in order to make the game more interesting by allowing closer inspection of the target area.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715